Citation Nr: 0807627	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial compensable evaluation for left 
knee strain with patella bursitis, currently rated at 10 
percent effective April 3, 2007.

2.  Entitlement to an initial compensable evaluation for 
right knee strain with patella bursitis, currently rated at 
10 percent effective April 3, 2007.

3.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbæ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

REMAND

The veteran had active military service from January 1999 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In his November 2003 substantive appeal (Form 9) the veteran 
requested a hearing before a member of the Board at a local 
office (Travel Board hearing).  A hearing was duly scheduled 
for September 30, 2005, but the veteran did not keep his 
scheduled appointment.  The case was subsequently certified 
to the Board for appellate review, and in November 2006 the 
Board issued a decision granting the veteran's request for an 
earlier effective date for his service-connected lumbar spine 
disability; denying the veteran's request for an earlier 
effective date for his service-connected cervical spine 
disability; and remanding the issues of an initial 
compensable rating for a left knee disability, an initial 
compensable rating for a right knee disability; and an 
initial compensable rating for pseudofolliculitis barbæ for 
further development.  In November 2007 the case was returned 
to the Board for appellate review of the remanded issues.  

Perusal of the record reveals a request, in writing, and 
apparently tendered in person by the veteran on September 30, 
2005, for a new hearing date.  In this request the veteran 
explained that he "was unable to keep [the September 30, 
2005] appointment because a medical appointment at the VAMC 
Bay Pines took longer than expected."

Under the provisions of 38 C.F.R. § 20.904(a)(3), the Board 
may vacate an appellate decision on the grounds of denial of 
due process when there was a prejudicial failure to afford 
the appellant a personal hearing.  

In this case, the veteran has been denied due process because 
the Board considered his appeal without receiving testimony 
at his requested hearing.  A remand in accordance with 38 
C.F.R. § 20.904(a)(3) is thus warranted.  Should the veteran 
appear and provide testimony at a re-scheduled Board hearing, 
vacatur of the two issues decided by the Board is its 
November 2006 hearing would then, and only then, be 
warranted.  See 38 C.F.R. § 20.904(a)(3)( (providing that 
where there was a failure to honor a request for a hearing 
and a hearing is subsequently scheduled, but the appellant 
fails to appear, the decision will not be vacated.).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

Re-schedule the veteran for a Travel Board 
Hearing and provide adequate notice to the 
veteran of said in accordance with 
38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

